Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 25-28 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Parkison (3834416).
Regarding claim 21, Parkison, Fig. 1-8, discloses a valve assembly comprising: a water valve body (right side valve including TP,LD,UD,TE,ST1-ST3) having a water inlet (at TP) and a first water outlet (right side portion inside FB); and a valve member LD disposed within the water valve body and rigidly coupled to a rotatable shaft ST1-ST3, such that the valve member is rotatable between at least: a first position (Fig 8), wherein the valve member prevents fluid communication between the water inlet and the first water outlet, and a second position (Fig 6), wherein the valve member permits fluid communication between the water inlet and the first water outlet; wherein the rotatable shaft extends through  (to top of FB) the first water outlet, such that a first top end of the rotatable shaft is disposed outside the water valve body, and a first user interface device HN coupled to the first end is (vertically) spaced from the water valve body.
As to claim 25, a second (lower) end of the rotatable shaft ST1-ST3is disposed within the water valve body (inside TP).
As to claim 26, the first user interface device comprises a knob HN.
As to claim 27, Parkison, Fig. 1-8, discloses a second valve (left side valve), the left side valve including: an left side valve body (left side valve including TP,LD,UD,TE,ST1-ST3) having an left side inlet (at left TP) and an left side outlet (left side portion inside FB), and an air valve member (left LD) rigidly coupled to a rotatable left side valve shaft ST1-ST3, wherein an end of the rotatable air valve shaft is coupled to a second user interface device (left HN) disposed at an assembly top (top portion of FB) spaced (vertically and being on opposite sides of spout) from the water valve body, and wherein the first user interface device (right HN) is disposed adjacent (both being on the top side of FB) the second user interface device (left HN) at the assembly top (top portion of FB). Regarding the recitation of air, it is noted that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). The left side valve would work as an air valve when the supply pipe (hot or cold water) is initially being filled (water replacing the air inside the pipe).
As to claim 28, the left side valve body is disposed at the assembly top (at its underside). Regarding the recitation of air, it is noted that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). The left side valve would work as an air valve when the supply pipe (hot or cold water) is initially being filled (water replacing the air inside the pipe).
Claim(s) 21-24, 29-34, 36-40 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Champion (3136339).

    PNG
    media_image1.png
    733
    851
    media_image1.png
    Greyscale

Regarding claim 21, Champion, Fig 1 (marked above), discloses a valve assembly comprising: a fluid valve body (horizontal portion of sleeve 3 between dotted and dashed lines marked above) having a fluid inlet 4,7 and a first fluid outlet (dashed line marked above); and a valve member 20 disposed within the fluid valve body and rigidly coupled to a rotatable shaft 11,16, such that the valve member is rotatable between at least: a first position (when left side surface of 12 is to the right of 7), wherein the valve member prevents fluid communication between the fluid inlet 4 and the first fluid outlet (dashed line marked above), and a second position (when right side surface of 12 is to the left of 7), wherein the valve member permits fluid communication between the inlet 4 and the first outlet (dashed line marked above); wherein the rotatable shaft extends through the first outlet (dashed line marked above), such that a first end of the rotatable shaft is disposed outside the valve body, and a first user interface device 19 coupled to the first end is spaced from the valve body. 
Regarding the recitation of water, it is noted that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto
As to claim 22, the valve body further includes a second outlet (dotted line), and wherein the valve member 12 prevents fluid communication between the inlet 7 and the second outlet in the second position.
As to claim 23, the valve member comprises a disc 12 coupled to the rotatable shaft 11,16 at a nonperpendicular angle.
As to claim 24, the rotatable shaft 11,16 defines a longitudinal axis, and the longitudinal axis passes through the first and second outlets (dotted and dashed lines marked above).
As to claim 29, Champion, Fig 1, discloses a valve assembly comprising: a valve body (horizontal portion of sleeve 3 between dotted and dashed lines marked above) having an inlet 4,7, a first outlet (dashed line marked above) facing a first direction, and a second outlet (dotted line) facing a second direction opposite the first direction; and a valve member 12 disposed within the valve body and rigidly coupled to a rotatable shaft (portion of 11 right of 12 and 16), the valve member 12 being dimensioned such that rotation of the rotatable shaft rotates the valve member between: a first position (when left side surface of 12 is to the right of 7) wherein the valve member blocks fluid communication between the inlet and the first outlet, and a second position (when right side surface of 12 is to the left of 7) wherein the valve member blocks fluid communication between the inlet and the second outlet; wherein the rotatable shaft (portion of 11 right of 12 and 16) passes through the first outlet (dashed line marked above), such that a first end (at 19) of the rotatable shaft is disposed outside of the valve body. 
Regarding the recitation of water, it is noted that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). The valve would work as a water valve when used in a water system.
As to claim 30, the valve member comprises a disc 12 coupled to the rotatable shaft 11,16 at a nonperpendicular angle. 
Regarding the recitation of water, it is noted that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). The valve would work as a water valve when used in a water system.
As to claim 31, the inlet 4,7 faces a third direction perpendicular to the first and second directions.
As to claim 32, the valve member 12 is further rotatable to and from a plurality of intermediate positions ( with portion 15 across the inlet) wherein the valve member 
As to claim 33, the first end of the rotatable shaft (portion of 11 right of 12 and 16) is disposed in an assembly top (right end portion of 1 and inner nut of 19) capable of being disposed on a top side of a hot tub shell with the valve body disposed beneath the top side and spaced from the top side. The recitation “configured to be disposed on a top side” is interpreted as “having the capability to be deposed”.
 As to claim 34, second left end of the rotatable shaft (portion of 11 right of 12 and 16) is rotatably coupled to a support rod (portion of 11 left of 12) disposed within the valve body.
As to claim 36, Champion, Fig 1, discloses a valve assembly comprising: a valve body (horizontal portion of sleeve 3 between dotted and dashed lines marked above) having a first outlet (dashed line marked above), a second outlet (dotted line), and an inlet 4,7 configured to receive an incoming stream of fluid; and a valve member 12 disposed within the valve body and coupled to a first rotatable shaft (portion of 11 right of 12 and 16), such that the valve member is rotatable between a plurality of orientations within the valve body; wherein, based on the orientation of the valve member, the valve member blocks the incoming stream from the first outlet (dashed line marked above) to a first extent, and blocks the incoming stream from the second outlet (dotted line) to a second extent; and wherein the first rotatable shaft (portion of 11 right of 12 and 16) extends through the first outlet (dashed line marked above), such that a first end of the first rotatable shaft (portion of 11 right of 12 and 16) is disposed outside 
Regarding the recitation of water, it is noted that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). The valve would work as a water valve when used in a water system.
As to claim 37, the first and second outlets (dashed and dotted lines marked above) face in opposing directions.
As to claim 38, the water inlet 4,7 faces a direction transverse to the opposing directions.
As to claim 39, the valve member comprises a disc 12.
As to claim 40, the valve member blocks partially or completely one of the outlets depending on the valve position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 29,33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hald et al (6003166) in view of Muresan (20140373529).
Hald, Fig. 2,5,9, discloses a valve assembly comprising: a water valve body 134 having a water inlet (at 96 outlet), a first outlet (to 114)  facing a first direction, and a second outlet (to 116) facing a second direction opposite the first direction; and a water valve member (diverter, col 11 line 20) disposed within the water valve body. The first top end of the rotatable shaft is disposed in an assembly top 70 configured to be disposed on a top side of a hot tub shell 12 with the water valve body disposed beneath the top side and spaced from the top side (inside 49,51, Fig 4,7).
Hald discloses a rotatable knob 78 at assembly top 70 connected via shaft (Fig 9) to the valve body 134 in the inner side of the assembly top 70 but fails to disclose diverter valve body details. 

    PNG
    media_image2.png
    379
    621
    media_image2.png
    Greyscale
Muresan, Fig. 2-6 (marked above), teaches a valve assembly comprising: a valve body having an inlet 11, a first outlet facing a first direction, and a second outlet facing a second direction opposite the first direction; and a valve member 20 disposed within the water valve body and rigidly coupled to a rotatable shaft 15, the water valve member being dimensioned such that rotation of the rotatable shaft rotates the water valve member between: a first position (Fig 3) wherein the valve member blocks fluid communication between the inlet and the first outlet, and a second position (Fig 4) wherein the valve member blocks fluid communication between the inlet and the second outlet; wherein the rotatable shaft passes through the first outlet, such that a first (right) end of the rotatable shaft is disposed outside of the water valve body.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Hald with diverter valve details including oblique disc with opposing outlets and radial .  
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hald et al (6003166) in view of Muresan (20140373529) further in view of DeSousa et al (4918768).
Hald discloses an air valve (controller by knob 72)  with control knob at assembly top bur fails to disclose air valve details. DeSousa, Fig 1,3 teaches an air valve including: an air valve body 20 having an air inlet 56 and an air outlet 48, and an air valve member 26 disposed within the air valve body and rigidly coupled to a rotatable air valve shaft 74, wherein a first end of the rotatable air valve shaft is disposed at the assembly top 42.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Hald as modified with air valve details including valve member controlled by shaft extending to assembly top  as taught by DeSousa in order to enable selective air flow regulation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753